Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 1 of 24 Page ID #:6




             EXHIBIT A
                 Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 2 of 24 Page ID #:7
EietTronicany FILED by Superior Court of California, County of Los Angeles on 03/03/2021 09:33 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                                                                                      21STCV08473

                                                                                                                                                                           SUM-100
                                                        SUMMONS                                                                                    FOR COURT USE CNLY
                                                                                                                                               (SOLO PARA USO DE LA CORTE)
                                             (CITACION JUDICIAL)
        NOTICE TO DEFENDANT:
        (AVISO AL DEMANDADO):
          TRUIST FINANCIAL CORPORATION, TRUIST BANK, AND DOES 1 TO 10, INCLUSIVE

        YOU ARE BEING SUED BY PLAINTIFF:
        (LO ESTA DEMANDANDO EL DEMANDANTE):
          JAM CAPITAL MANAGEMENT, INC.,

           NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
           below.
             You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
          served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal form if you want the court to hear your
          case. There may be a court form that you can use for your response. You can find these court forms and more information at the Califomia Courts
          Online Self-Help Center (www.courtinfo.ca.goviselthelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
          court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
           be taken without further warning from the court.
             There are other legal requirements. You may want to call an attomey right away. If you do not know an attorney, you may want to call an attorney
          referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
          these nonprofit groups at the California Legal Services Web site (www.lawhetpcalifornia.org), the California Courts Online Self-Help Center
         (www.courtinfo.ca.goviselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
          costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
          jAVIS01 Lo han demandado. SI no responde dentro de 30 dlas, la code puede decldir en su contra sin escuchar su version. Lea la informacian a
          continuacion.
             Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citacien y papeles legates pare presenter una respuesta por °scab en esta
          carte y hacer qua se entregue una copla al demandante. Una carte o una Ilamada telefonica no lo protegen. Su respuesta por escrito 1/one qua ester
          en formato legal correcto si desea qua procesen su caso en la code. Es poslble quo haya un forrnulado qua usted puede usar para su respuesta.
          Puede encontrar estos formularios de la code y mas informacion en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
          biblioteca de /0yes de su condado o en la code qua le quede mas cerca. Si no puede pager la cuota de presentacion, plda al secretario de la code qua
          le de un formulario de exencien de pago de cuotas. SI no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le padre
          guitar su sue/do, dinero y bienes sin mas advertencia.
             Hay otros requisitos legates. Es recomendable qua llama a un abogado inmedlatamente. Si no conoce a un abogado, puede Camera un servicio de
          remisien a abogados. Si no puede pager a un abogado, es posible quo cumpla con los requisitos pare obtener serviclos legates gratuitos de un
          programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucre en el sitio web de California Legal Services,
         (www.lawhelpcalifomla.org), en el Centro de Ayuda de las Codes de California, (www.sucorte.ca.gov) o poniendose on confacto con la code o el
          colegio de abogados locales. AVISO: Por ley, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
          cualquier recuperacien de $10,0006 mas de valor recibida mediante un acuerdo o una concesien de arbitraje en un caso de derecho civil. Pone quo
          pager el gravamen de la code antes de quo la code pueda desechar el caso.
         The name and address of the court is:                                                                       CASE NUMBER:(Numero del Caso):
         giligi6Precigiirere06ffia-cearf1441  _f Los Angeles - Central District                                                21ST CV 08473
         111 North Hill Street, Los Angeles, CA 90012

        The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direccidn ye!numero
        de tel6fono del abogado del demandante, o del demandante quo no tiene abogado, es):
        Paulinus Eichie, SBN: 224564 - Law Offices of Alfred 0. Anyia, 10545 Burbank BI. #126. N. Hollywood, CA 91601. Tel(818)432-8467
        DATE:           Sherri R. Carter Executive Officer / Clerk of Court           Clerk, by                                         , Deputy
                                                                                                                     R. Clifton
        (Fecha)     03/0312021                                                        (Secretario)                                      (Adjunto)
        (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
        (Para prueba de entrega de esta citatiOn use el formulario Proof of Service of Summons,(POS-010)).
                                          NOTICE.TO THE PERSON SERVED: You are served
                                                   1.    I—I as an individual defendant.
                                                   2.   -
                                                        [ I as the person sued under the fictitious name of(specify):
                                                   3.           on behalf of(specify):          \ 2—\1\                            -4=511 /\
                                                                        CCP 416.10 (corporation)                                 -
                                                                                                                                 1 -1 CCP 416.60 (minor)
                                                                      I CCP 416.20 (defunct corporation)                        El CCP 416.70(conservatee)
                                                                  r-i   CCP 416.40(association or partnership)                  FT       CCP 416.90 (authorized person)
                                                                  El other (specify):


         Form Adopted for Mandatory Use
                                                   4.            by personal delivery on (date):             3                                       )                        Page 1 of 1
                                                                                                                                                     Coda of Civil Procedure §§ 412.20,465
                                                                                       SUMMONS
         Judicial Council of California                                                                                                                                  www.Gvurts.ca.gov
         SUM-100 (Rev. July 1.20091

         For your protection and privacy, please press the Clear
         This Form button after you have printed the form.                      I-Print thii.fnrml I SavA this forml
Electronically FILED by Superior Court of California, County of Los Angeles on 03/03/2021 09:33 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 3 of 24 Page ID #:8
                                                    21STCV08473
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Robert Broadbelt




                1     Law Offices ofAlfred 0. Anyia:
                      PAULINUS E. EICHIE, ESQ.- SBN:224564
               2      ALFRED 0. ANYIA, ESQ .. - SBN:183571
                      10545 Burbank Boulevard, Suite 126
                3     North Hollywood, California 91601
               4      Telephone: (818)432-8467; Facsimile: (818)322-1269
                5     Attorney for Plaintiff, JAM CAPITAL MANAGEMENT, INC.,

               6
               7                                          SUPERIOR COURT OF CALIFORNIA
               8                    FOR THE COUNTY OF LOS ANGELES- CENTRAL DISTRICT
               9
              10      JAM CAPITAL MANAGEMENT, INC.,                                              )      CASE NO.:
                                                                                                 )
              11                                                                                 )
                                                                                                 )      Verified Complaint For :
              12                                                    Plaintiff,                   )      1. Breach of Contract
                      vs.                                                                        )
              13                                                                                 )      2. Breach of Covenant of Good faith
                                                                                                 )
              14                                                                                 )
                                                                                                        and Fair Dealing
              15      TRUIST FINANCIAL CORPORATION,                                              )      3. Breach of Fiduciary Duty
                                                                                                 )
              16      TRUIST BANK, AND DOES 1 TO 10,                                             )      4. Conversion
                                                                                                 )
              17      INCLUSIVE,                                                                 )      5. Money Had and Received
                                                                                                 )
              18                                                                                 )      6. Wrongful Dishonor
                                                                Defendants.                      )
              19                                                                                        7. Violation of Commercial Code
                                                                                                 )
             20                                                                                  )      §11404
                                                                                                 )
             21                                                                                  )      8. Unfair Business Practices
                                                                                                 )
             22                                                                                         9. Negligence
             23                                                                                         10. Injunctive Relief
             24                                                                                         11. Declaratory relief
             25
             26
             27                  Plaintiff, JAM CAPITAL MANAGEMENT, INC., complains against the Defendants and
             28       each of them as follows:




                                                  Verified Complaint For: Breach of Contract, etc.

                                                                                                1
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 4 of 24 Page ID #:9




 1                                   PRELIMINARY STATEMENT
 2          1. Plaintiff, JAM CAPITAL MANAGEMENT, INC., (hereinafter, "Plaintiff') is a
 3   Corporation duly incorporated under the laws of the State of Nevada and authorized to conduct
 4   business in Los Angeles County, State of California.
 5          2. Defendant, TRUIST FINANCIAL CORPORATION (hereinafter, "Defendants") is a
 6
     corporation duly registered under the laws of the State ofNorth Carolina and the parent company
 7
     of Defendant TRUIST BANK (also known as SUNTRUST BANK), authorized to conduct
 8
     business in Los Angeles County State of California.
 9
            3. Defendant, TRUIST BANK (hereinafter, "Defendants"), is a corporation duly
10
     registered under the laws of the State of California and a subsidiary of its parent company,
11
     Defendant TRUIST FINANCIAL CORPORATION, authorized to conduct business in Los
12
     Angeles County State of California as a ban1c For purposes of brevity, Defendants TRUIST
13
     FINANCIAL CORPORATION and TRUIST BANK will be referred to in this complaint as "the
14
     Defendants".
15
            4. Plaintiff is ignorant of the true names and capacities of Defendants sued herein as
16
     DOES 1- 10, inclusive, and therefore sues such defendants by such fictitious names. Plaintiff\"ill
17
     amend this complaint to allege their true names and capacities when ascertained. Plaintiff is
18
19   informed and believes and thereon alleges that each of the fictitiously named Defendants is

20   responsible in some manner for the occurrences herein alleged.

21          5. Upon information and belief, Plaintiff heretofore alleges that the within-named

22   Defendants (including DOE Defendants), are the agents and principals of one and the other and

23   in doing the things hereafter alleged, acted in concert and with the permission, consent and

24   authorization of one or the other Defendants.
25                    BACKGROUND MATTERS AFFECTING ALL CLAIMS
26          6. On September 22, 2020, Plaintiff, a business entity whose principal place of business
27   is in Los Angeles County, California, applied to the Defendants (and the Defendants agreed) to
28   open a simple business checking account at Defendants's bank, then known as SUNTRUST




                        Verified Complaint For: Breach of Contract, etc.

                                                      2
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 5 of 24 Page ID #:10




 1    Bank. The parties agreed that for a monthly fee (and other fees) to be paid by Plaintiff, the
 2    Defendants will open and maintain a business account for the Plaintiff where Plaintiff can
 3    deposit and/or withdraw funds for its business purpose.
 4           7.      Thereafter, Plaintiffs agent and Chief Executive Officer, Morufu Akinbile
 5    ("Plaintiffs CEO") was provided with a checking account number ending xxxxxxxxxxxxx-9861
 6
      ("the account") and details on how to make both deposits and withdrawals into the account.
 7
      Plaintiffs CEO signed the required documents and consummated the agreement by transferring
 8
      the agreed initial deposit sum of$100.00 into the account and on October 29,2020, another sum
 9
      of $1,000,00 was transferred and deposited into the account.
10
             8.      In or around November 5, 2020, Plaintiffs business customer and client in
11
     Mexico, wired the sum of $138,968.50 ("the funds") into the account to be paid to the order of
12
     the Plaintiff and for payment of services performed by the Plaintiff.
13
             9.      In or around November 7, 2020, Plaintiffs CEO contacted the Defendants to
14
     inquire about withdrawing part of the funds for business purposes, but was informed by a
15
     representative of Defendants that Plaintiff cannot withdraw any part of the funds from the
16
     account because the funds were on "hold" pending an investigation for "fraud" as to the source of
17
     the funds. The account only showed a balance of $1 ,000.00, an incorrect balance and the account
18
19   was blocked.

20           10.     Thereafter, in or around November 12 and 13, 2020, Plaintiffs CEO made

21   telephone calls to the Defendants to inquire about the funds and the blocked account and was told

22   by representatives of the Defendants that the account was still on hold and being investigated due

23   to Plaintiffs "violations" of Defendants' rules and that the account will eventually be closed.

24    Plaintiffs CEO agreed to a closure of the account and for a check in the amount of the funds to
25   be sent to the Plaintiff as soon as possible, since the funds were needed to pay for business
26    expenses, but the Defendants refused.
27           11.     During these telephone conversations, Defendants' representatives told the
28    Plaintiffs CEO that investigation into the funds was continuing and will take another (10)




                         Verified Complaint For: Breach of Contract, etc.

                                                       3
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 6 of 24 Page ID #:11



 1    banking days (excluding weekends and holidays) before the investigation will be concluded in on
 2    or about November 30, 2020.
 3           12.    In or around November 30, 2020, Plaintiffs CEO called the Defendants again to
 4    inquire as to when the funds would be released and was told that the Defendants' investigation
 5    into the source of the funds now had no specific end date and that the account would be closed
 6
     and the funds disbursed. Plaintiffs CEO agreed and requested that a check of the account
 7
     balance (including the funds), be sent to the Plaintiff but the Defendants refused, stating that
 8
     Defendants were still conducting an investigation because of some kind of inconsistency in
 9
     Plaintiffs incorporation details, which Plaintiffs CEO explained as minor errors.
10
             13.    After days of not hearing back from the Defendants, Plaintiffs CEO called the
11
     Defendants and protested the delay in releasing the funds but the Defendants refused stating that
12
     they were not comfortable releasing the funds to the Plaintiff even though Defendants'
13
     representatives could not articulate a reason for withholding the funds. Defendants'
14
     representatives told the Plaintiff that Defendants would not release the funds and for the Plaint~ff
15
     to have its customer recall the wire transfer and the funds.
16
             14.    Thereafter, Plaintiffs CEO was contacted by the Plaintiffs customer in Mexico
17
     (on whose instructions the funds were wired to the Plaintiff), who stated that the Defendants had
18
19   contacted the customer's bank in Mexico that originally wired the funds into Plaintiffs account,

20   and requested that said bank have its customer recall the funds for suspicion of fraud. However,

21   the customer instructed its bank not to recall the funds and to let the Defendants know that the

22   funds were meant as contractual payment for business services. Defendants were informed by the

23   customer's bank in Mexico, that it could only recall the wire transfer (and the funds), if the wire

24   transfer was unauthorized by its customer in Mexico or fraudulent and that this was not the case
25   because the wire transfer was authorized by its customer. Plaintiffs CEO called the Defendants
26   and relayed these facts to the Defendants who still refused to release the funds to the Plaintiff.
27           15.    In or around December, 2020, Plaintiff retained counsel who called the

28    Defendants' representative, Candace Martin and attempted to secure a release of the funds but




                        Verified Complaint For: Breach of Contract, etc.

                                                       4
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 7 of 24 Page ID #:12




 1    was informed by Ms. Martin that the reason that the funds were not released to the Plaintiff was
 2    that there was a discrepancy in the name of the beneficiary. However, when counsel asked Ms.
 3    Martin to point out the discrepancy she would not do so and instructed Plaintiffs counsel to
 4    contact Defendants' legal department.
 5            16.    On December 22, 2020, Plaintiff's counsel wrote a letter to the Defendants' Legal
 6
      Department imploring the Defendants to state whatever interest it had in the funds or release the
 7
      funds. The Defendants received the letter but refused to respond to the letter. However on
 8
      January 12, 2021, Plaintiffs CEO again called Ms. Martin who then informed the Plaintiffs
 9
      CEO that Defendants will not release the funds because there was a "name mismatch" in the wire
10
     transfer of the funds and that Plaintiff needed to validate the transaction between Plaintiff and its
11
      customer in Mexico (which necessitated the wiring of the funds) and required proof of the
12
     validity of such transaction from the Plaintiff, before the Defendants can release the funds.
13
              17.    On February 16, 2021, in a telephone discussion initiated by Defendants'
14
     representative, Ms. Martin, she informed the Plaintiffs counsel and Plaintiffs CEO that the
15
      Defendants had reached a resolution of their investigation and had decided to release the funds to
16
     the Plaintiffbut only on the condition that Plaintiff have the originating bank in Mexico issue a
17
     "hold harmless" letter in favor of the Defendants. However, Plaintiff does not have a relationship
18
19   with the bank in Mexico and Plaintiff's customer informed the Plaintiff that the bank in Mexico

20    had done what it was legally required to do and has paid the wired funds to the Defendants.

21            18.    Even though Plaintiff informed the Defendants on numerous occasions that tht-

22    funds were meant for business purposes, had demanded the funds be released and that refusal to

23    release the funds was causing business losses to the Plaintiff, Defendants have refused (and

24    continue to refuse) to release the withheld funds, which it has withdrawn from the Plaintiffs
25    account and is now utilizing for its own purpose benefit and profit.
26            19.    The Defendants have no interest whatsoever in the funds and have not given any

27    reasonable reason for withholding the funds, but have advanced various unfounded and invalid
28    reasons for not releasing the funds to the Plaintiff, all for the purpose of keeping the funds for its




                         Verified Complaint For: Breach of Contract, etc.

                                                         5
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 8 of 24 Page ID #:13




 1   own use and profit to the detriment of the Plaintiff.
 2           20.     Plaintiff heretofore alleges that each and every conversation and/or discussion that
 3    its agent and counsel had with the Defendants' agents concerning the funds was preceded by a
 4   warning from the Defendants' representatives, that the conversation and/or discussion was being
 5   recorded.
 6
             21.    As a result of the aforementioned conduct of the Defendant and each of them,
 7
     Plaintiff hereby alleges the following causes of action against Defendants and seek relief as
 8
     hereafter proven.
 9
                     FIRST CAUSE OF ACTION FOR BREACH OF CONTRACT
10
                                      AGAINST ALL DEFENDANTS
11
             22.     Plaintiff repeats, re-p leads and realleges each and every allegation set forth in
12
13   paragraphs 1 through 21 of this complaint and incorporates same herein by this reference.

14           23.     On or about October 1, 2020, Plaintiff entered into written agreement with the

15   Defendants in that it was the holder of the Defendants' business checking account number ending

16   xxxxxxxxxxxxx-9861 (hereinafter "the account"). Under the agreement, Defendants for a

17   monthly fee, agreed to receive monies and keep such monies in the account for and on behalf of

18   the Plaintiff, and to pay any all demands and items as authorized by Plaintiff to be negotiated on
19   the account.
20           24.     Plaintiff has performed all obligations required of it to maintain the account,
21   including but not limited to signing the required application, making the initial deposit into the
22   account and paying the required service fees, and have no other duties or obligations to perform
23   under the agreement but to expect the performance of the Defendants.
24           25.     In or around November 5, 2020, Plaintiffs customer wired the sum of
25    $138,968.50 into the account for and on behalf of the Plaintiff, which the Defendants accepted
26
      and charged a fee for.
27
             26.     In or around November 7, 2020, the Defendants breached the agreement when the
28




                         Verified Complaint For: Breach of Contract, etc.

                                                        6
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 9 of 24 Page ID #:14




 1   Plaintiff made a demand to withdraw part of the funds in the account but discovered that the
 2   account only showed a balance of approximately $1 ,000.00, that the Defendants had debited the
 3   account for the sum of $138,968.50, the amount of the funds which did not belong to the Plaintiff
 4   and that Defendants had blocked the account.
 5          27.     As a result of the aforementioned breach of the agreement, Plaintiff has suffered
 6
     and continue to suffer damages in the form of business losses and interest on the funds, all in an
 7
     amount in excess of the jurisdictional limits of this court to be shown by way of proof at trial.
 8
                                      SECOND CAUSE OF ACTION
 9
      Breach of The Implied Covenant of Good Faith and Fair Dealing - Against All Defendants
10
            28.     Plaintiff repeats, re-p leads and realleges each and every allegation set forth in
11
     paragraph 1 through 27 of this complaint and incorporates the same herein by this reference.
12
            29.     On or about October 1, 2020, Plaintiff entered into an agreement with the
13
     Defendants in that it was the holder of the Defendants' business checking account number ending
14
     xxxxxxxxxxxxx-9861 (hereinafter "the account"). For a monthly fee, Defendants agreed to
15
     receive monies and keep such monies into the account on behalf of the Plaintiff and to pay anJ
16
     all demands and items as authorized by Plaintiff to be negotiated on the account.
17
            30.     Plaintiff has performed all obligations required of it to maintain the account
18
19   including but not limited to signing the required application, making the initial deposit into the

20   account and paying the required service fees and have no other duties or obligations to perform

21   under the agreement but to expect the performance of the Defendants.

22          31.     There is an implied promise in every agreement in California, that each side to the

23   agreement will not do anything to affect the rights of the other side to receive the benefits that the

24   other side is entitled to receive under the agreement.
25          32.     In or around November 5, 2020, Plaintiffs customer wired the sum of
26   $138,968.50 into the account for and on behalf of the Plaintiff which the Defendants accepted
27   and charged a fee for.
28          33.     In or around November 7, 2020 and in accordance with the agreement, Plaintiff




                        Verified Complaint For: Breach of Contract, etc.

                                                       7
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 10 of 24 Page ID #:15




 1    made a demand to withdraw funds from the account but was prevented from doing so by the
 2    Defendant because Plaintiff discovered that the account only showed a balance of approximately
 3    $1,000.00 and also showed that the Defendants had debited the account for the sum of
 4    $138,968.50, the amount of the funds which did not belong to the Defendant.
 5            34.     Defendants have not acted fairly and in good faith towards the Plaintiff because
 6
      Plaintiff has requested that the Defendants release the funds to the Plaintiffbut the Defendants
 7
      have refused to release the funds claiming various unfounded reasons for not doing so while
 8
      keeping and using the funds for its own use, benefit and profit, all to the detriment of the
 9
      Plaintiff.
10
              35.     As a result ofthe aforementioned breach of the implied covenant of good faith
11
      and fair dealing Plaintiff has suffered and continue to suffer damages in excess of the
12
      jurisdictional limits of this court to be shown by way of proof at the time of trial.
13
                                        THIRD CAUSE OF ACTION
14
                            (Breach of Fiduciarv Duty- Against All Defendants)
15
              36.    Plaintiff repeats, re-p leads, and realleges each and every allegation set forth in
16
      paragraph 1 through 35 of this complaint and incorporates the same herein by this reference.
17
18            37.    On or about October 1, 2020, Plaintiff entered into an agreement with the

19    Defendants in that it was the holder of the Defendants' business checking account number ending

20    xxxxxxxxxxxxx-9861 (hereinafter referred to as "the account"). Under the agreement,

21    Defendants, for a monthly fee, agreed to receive monies and keep such monies in the account for

22    and on behalf of the Plaintiff and to pay any all demands and items as authorized by Plaintiff to
23    be negotiated on the account. As such, Defendants owed the Plaintiff a fiduciary duty of loyalty
24    nt to tamper with the monies in the Plaintiffs account.
25            38.     In or around November 5, 2020, Plaintiffs customer wired the sum of
26    $138,968.50 into the account for and on behalf of the Plaintiff which the Defendants accepted
27    and charged a fee for.
28            39.     In or around November 7, 2020, Plaintiff made a demand to withdraw funds from




                         Verified Complaint For: Breach of Contract, etc.

                                                         8
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 11 of 24 Page ID #:16



 1    the account but was prevented from doing so by the Defendants who had withdrawn the amount
 2 of$138,968.50 from the account and blocked the account.
 3             40.    Plaintiff has since requested that the Defendants release and return such funds to
 4    the Plaintiff but the Defendants have refused to do so and kept the funds for their own use,
 5    benefit and profit to the detriment of the Plaintiff.
 6
               41.    As a result of the aforementioned breach of the implied covenant of good faith
 7
      and fair dealing Plaintiff has suffered and continue to suffer damages in excess of the
 8
      jurisdictional limits of this court to be shown by way of proof at the time of trial.
 9
                                       FOURTH CAUSE OF ACTION
10
                                    (Conversion - Against All Defendants)
11
               42.    Plaintiff repeats, re-p leads and realleges each and every allegation set forth in
12
      paragraphs 1 through 41 of this complaint and incorporates the same herein by this reference.
13
               43.   In or around November 5, 2020, Plaintiff's customer wired the sum of
14
      $138,968.50 into the account for and on behalf of the Plaintiff which the Defendants accepted
15
      and charged a fee for.
16
               44.   At all times herein mentioned, Plaintiff was and still is, the owner entitled to the
17
18    possession of the funds in the account and the Defendants have no interests whatsoever to the

19    funds.

20             45.    In or around November 7, 2020, Plaintiff made a demand to withdraw funds fro:n

21    the account but was prevented from doing so by the Defendants who had withdrawn the amount

22    of$138,968.50 from the account and converted such funds to the Defendants' use.
23             46.    Plaintiff has since requested (orally and in writing) that the Defendants release and
24    return such funds to the Plaintiff but the Defendants have refused to do so (and continue and
25    refuse to do so) and kept the funds for their own use, benefit and profit, to the detriment of the
26    Plaintiff.
27             47.    As a proximate result of Defendants' wrongful conversion of the funds in the
28    account, Plaintiff has suffered reasonable and proximate business losses and has been damaged




                          Verified Complaint For: Breach of Contract, etc.

                                                         9
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 12 of 24 Page ID #:17



 1    in an amount according to proof at the time of trial.
 2            48.    The aforementioned conduct of the Defendants in converting the Plaintiffs funds
 3    in the account was motivated by fraud and malice thereby entitling the Plaintiff to an award of
 4    punitive damages in an amount according to proof.
 5                                       FIFTH CAUSE OF ACTION
 6
                    (Damages for Money Had and Received - Against All Defendants)
 7
             49.     Plaintiff repeats, re-p leads and realleges each and every allegation set forth in
 8
      paragraph 1 through 48 of this complaint and incorporates the same herein by this reference.
 9
             50.     In or around November 5, 2020, Plaintiffs customer wired the sum of
10
      $138,968.50 into the account of the Plaintiff at the Defendants bank for the benefit and use of the
11
      Plaintiff, which the Defendants acknowledged.
12
             51.     In or around November 7, 2020, Defendants withdrew such funds from the
13
      account and have thereby prevented Plaintiff from withdrawing such funds for his own use.
14
             52.     Plaintiff has since requested that the Defendants release and return such funds to
15
      the Plaintiff but the Defendants have refused to do so (and continue to refuse to do so) and have
16
      kept the funds for their own use, benefit and profit to the detriment of the Plaintiff.
17
             53.     As a proximate result of Defendants' wrongful conduct in retaining the funds to
18
19    the detriment of the Plaintiff, Plaintiff has suffered reasonable and proximate business losses and

20    has been damaged in an amount according to proof at the time of trial.

21                                      SIXTH CAUSE OF ACTION

22                             (Wrongful Dishonor- Against all Defendants)
23            54.    Plaintiff repeats, re-p leads and realleges each and every allegation set forth in
24    paragraphs 1 through 53 of this complaint and incorporates the same herein by this reference.
25            55.    As stated above, in or around October 1, 2020, Plaintiff was the holder of the
26    account number ending xxxxxxxxxxxxx-9861 in Defendants' bank which the Defendants
27    operated for a fee. Defendants charged the Plaintiff a monthly fee to receive monies and keep
28    such monies into the account on behalf of the Plaintiff and to pay any all demands and items as




                         Verified Complaint For: Breach of Contract, etc.

                                                        10
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 13 of 24 Page ID #:18




 1    authorized by Plaintiff to be negotiated on the account.
 2            56.     In or around November 5, 2020, Plaintiff's customer wired the sum of
 3    $138,968.50 into the account for and on behalf of the Plaintiff which the Defendants accepted
 4    and charged a fee for.
 5            57.     In or around November 7, 2020, Plaintiff made a demand to withdraw part of the
 6
      funds from the account but was prevented from doing so by the Defendants who had withdrawn
 7
      the whole amount of the funds ($138,968.50) from the account.
 8
              58.     As at the time that Plaintiff made a demand to withdraw part of the funds,
 9
      Plaintiff had more than enough funds in the account to cover the amount sought to be withdrawn.
10
              59.     Plaintiff has since requested that the Defendants release and return such funds to
11
      the Plaintiff but the Defendants have refused to do so and kept the funds for their own use,
12
      benefit and profit to the detriment of the Plaintiff.
13
              60.     As a proximate result of Defendants' wrongful conduct in dishonoring Plaintiff's
14
      request to withdraw part of the funds, Plaintiff has suffered reasonable and proximate business
15
      losses and has been damaged in an amount according to proof at the time of trial.
16
17
              61.     The aforementioned conduct of the Defendants in refusing to honor the Plaintiff's

18    demand for part of the funds in the account was motivated by fraud and malice, thereby entitling

19    the Plaintiffto an award of punitive damages pursuant to California Civil Code section 3294, in
20    an amount according to proof.
21                                     SEVENTH CAUSE OF ACTION
22         (Violation of California Commercial Code §11404, et seq. Against All Defendants)
23           62.      Plaintiff repeats, re-p leads and realleges each and every allegation set forth in
24    paragraphs 1 through 61 of this complaint and incorporates the same herein by this reference.
25           63.     As stated above, in or around October 1, 2020, Plaintiff was the holder of bank
26    account number ending xxxxxxxxxxxxx-9861 in Defendants' bank which the Defendants
27    operated for a fee. Defendants charged the Plaintiff a monthly fee to receive monies and keep
28    such monies (including wire transfers) into the account on behalf of the Plaintiff and to pay any




                         Verified Complaint For: Breach of Contract, etc.

                                                        11
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 14 of 24 Page ID #:19



 1    and all demands and items as authorized by Plaintiff to be negotiated on the account.
 2           64.     In or around November 5, 2020, Plaintiffs customer wired the sum of
 3    $138,968.50 into the account for and on behalf of the Plaintiff which the Defendants accepted
 4    and charged a fee for. As such and pursuant to the provisions of the California Commercial Code
 5    section 11404(a), Defendants became obliged to pay the amount of the order of the wire transfer
 6
      in the amount of the funds "to the beneficiary of the order", in this case, the Plaintiff.
 7
             65.     In or around November 7, 2020, Plaintiff as beneficiary, made a demand to
 8
      withdraw part of the funds from the account but was prevented from doing so by the Defendants
 9
      who had withdrawn the whole amount of the funds ($138,968.50) from the account.
10
             66.     Plaintiff and its counsel have since made numerous oral and written requests upon
11
      the Defendants to release the wired funds and have also informed the Defendants that Plaintiff
12
      was incurring business losses and unnecessary expenses as a result of the Defendants' refusal to
13
      release, the funds, yet the Defendants have refused and continue to refuse to release the funds
14
      while advancing baseless and contradictory reasons for doing so.
15
             67.     As a proximate result of Defendants' wrongful withholding of the funds, Plaintiff
16
      has suffered business losses and expenses and proximate damages in excess of the jurisdictional
17
18    threshold of this court to be shown by way of evidence at the time of trial.

19           68.     The aforementioned conduct of the Defendants in refusing to honor the Plaintiffs

20    demand for part of the funds in the account was motivated by fraud and malice, thereby entitling

21    the Plaintiff to an award of punitive damages pursuant to California Civil Code section 3294, in

22    an amount according to proof.

23                                      EIGHT CAUSE OF ACTION
24            (Unfair Business Practices Cal. B & P Code §17200 -Against All Defendants)
25           69.     Plaintiff repeats, re-pleads and realleges each and every allegation set forth in
26    paragraphs 1 through 68 of this complaint and incorporates the same herein by this reference.
27           70.     As stated above, in or around October 1, 2020, Plaintiff was the holder of bank
28    account number ending xxxxxxxxxxxxx-9861 in Defendants' bank which the Defendants




                         Verified Complaint For: Breach of Contract, etc.

                                                        12
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 15 of 24 Page ID #:20



 1    operated for a fee. Defendants charged the Plaintiff a monthly fee to receive monies and keep
 2    such monies (including wire transfers) into the account on behalf of the Plaintiff and to pay any
 3    all demands and items as authorized by Plaintiff to be negotiated on the account.
 4            71.     In or around November 5, 2020, Plaintiffs customer wired the sum of
 5    $138,968.50 into the account for and on behalf of the Plaintiff which the Defendants accepted
 6
      and charged a fee for. Defendants have verified (from the originating bank), that the payment
 7
      order that it received on behalf of the Plaintiff was authorized by the originating bank's customer.
 8
      As such and pursuant to the provisions of the California Commercial Code section 11404(a),
 9
      Defendants became obliged to pay the amount of the order of the wire transfer in the amount of
10
      the funds "to the beneficiary of the order", in this case, the Plaintiff.
11
              72.     In or around November 7, 2020, Plaintiff as beneficiary, made a demand to
12
      withdraw part of the funds from the account but was prevented from doing so by the Defendants
13
      who had withdrawn the funds ($138,968.50) from the account. Thus, the execution date of the
14
      payment order as contained in the wire transfer has passed but Defendants have still refused to
15
      make payment to the Plaintiff as required by the payment order.
16
              73.     Plaintiff and its counsel have since made numerous oral and written requests upon
17
      the Defendants to release the wired funds and have also informed the Defendants that Plaintiff
18
19    was incurring business losses and unnecessary expenses as a result of the Defendants' refusal to

20    release, the funds, yet the Defendants have refused (in violation of the aforementioned provisi0n

21    of the California Commercial Code) and continue to refuse to release the funds while advancing

22    baseless and contradictory reasons for refusing to release the funds.

23            74.     The aforementioned conduct of the within Defendants constitute an unfair and

24    unlawful business practices on the part of the Defendants, in that such conduct is unfair and
25    further violates California law.
26            75.     As a proximate result of Defendants' wrongful withholding of the funds, Plaintiff
27    has suffered business losses and expenses and proximate damages in excess of the jurisdictional
28    threshold of this court to be shown by way of evidence at trial.




                          Verified Complaint For: Breach of Contract, etc.

                                                         13
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 16 of 24 Page ID #:21




 1    //
 2            76.    The aforementioned conduct of the Defendants in refusing to honor the Plaintiff's
 3    demand for the funds in the account was motivated by fraud and malice, thereby entitling the
 4    Plaintiff to an award of punitive damages pursuant to California Civil Code section 3294, in an
 5    amount according to proof.
 6
                                       NINTH CAUSE OF ACTION
 7
                                   (Negligence- Against All Defendants)
 8
              77.    Plaintiff repeats, re-p leads and realleges each and every allegation set forth in
 9
      paragraphs 1 through 76 of this complaint and incorporates the same herein by this reference.
10
              78.    As stated above, in or around October 1, 2020, Plaintiff was the holder ofbank
11
      account number ending xxxxxxxxxxxxx-9861 in Defendants' bank which the Defendants
12
      operated for a fee, agreed to maintain on behalf of the Plaintiff, agreed to receive monies and
13
      keep same (including wire transfers) into the account on behalf of the Plaintiff and agreed to pay
14
      any all demands and items as authorized by Plaintiff to be negotiated on the account.
15
              79.    As such, Defendants owed the Plaintiff both a contractual and statutory duty to
16
      maintain such bank account and the monies belonging to the Plaintiff in such a manner as to
17
18    safely protect such account and its contents from wrongful debit and a further duty to disburse

19    funds from the account as authorized by Plaintiff, so as not to cause any harm to the Plaintiff.

20            80.    In or around November 7, 2020, Plaintiff made a demand to withdraw part of the

21    funds from the account but was prevented from doing so by the Defendants who had withdrawn

22    the whole amount of the funds ($138,968.50) from the account without authorization from the
23    Plaintiff.
24            81.    Plaintiff and its counsel have since made numerous oral and written requests upon
25    the Defendants to release the wired funds and have also informed the Defendants that Plaintiff
26    was incurring business losses and unnecessary expenses as a result of the Defendants' refusal to
27    release the funds. Yet, the Defendants have refused and continue to refuse to release the funds.
28




                         Verified Complaint For: Breach of Contract, etc.

                                                       14
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 17 of 24 Page ID #:22



 1            82.     As a direct and proximate result of aforementioned conduct of the Defendants'
 2    wrongful withholding of the funds, Plaintiff has suffered business losses and expenses and
 3    proximate damages in excess of the jurisdictional threshold of this court to be shown by way of
 4    evidence at the time of trial.
 5                                       TENTH CAUSE OF ACTION
 6
                       (Temporary Restraining Order, Preliminary and Permanent
 7
                                       Injunction - Against All Defendants)
 8
              83.     Plaintiff repeats, re-pleads and realleges each and every allegation set forth in
 9
      paragraphs 1 through 82 of this complaint and incorporates the same herein by this reference.
10
              84.     As stated above, Defendants are (and at all times mentioned in this complaint
11
      were) were the Plaintiff's bankers and as such were in a fiduciary relationship with Plaintiff and
12
      owed a fiduciary duty to properly maintain the Plaintiff's funds in the Plaintiff's bank account
13
      with the Defendants.
14
              85.     Beginning on or about November 7, 2020 and continuing to the present time,
15
      Defendants and each of them, wrongfully and unlawfully refused and denied Plaintiff access to
16
      his funds in the account, which funds the Defendant had no interest in whatsoever and thereby
17
18    infringed and interfered with Plaintiff's protected rights and interests in said account (and the

19    funds therein) and with Plaintiff's ability to conduct business.

20            86.     On or about November 7, 2020 and numerous times thereafter, Plaintiff has

21    demanded that Defendants stop their wrongful conduct as described above and return the

22    Plaintiff's funds but the Defendants and each of them have refused and still refuse to refrain from

23    such conduct for no just reason.

24            87.     Defendants' aforementioned wrongful conduct unless and until enjoined and
25    restrained by order of this court, will cause great and irreparable injury to Plaintiff in that
26    Plaintiffhas lost business due to its inability to access its funds in the Defendants' bank, is not
27    able to conduct its business, has lost and will continue to lose business, customers and to suffer
28    penalties from the wrongful withholding of its funds (as stated above), by the Defendants.




                          Verified Complaint For: Breach of Contract, etc.

                                                        15
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 18 of 24 Page ID #:23




 1            88.    Plaintiff has no adequate remedy at law for the injuries currently being suffered in
 2    that it is impossible for Plaintiff to determine the precise amount of damage that it will suffer if
 3    the Defendants' conduct is not restrained and Plaintiff will be forced to institute a multiplicity of
 4    suits to obtai!l adequate compensation for its injuries.
 5            89.    As a proximate result of Defendants' wrongful conduct as alleged herein,
 6    Plaintiffs business has been damaged in a sum according to proof at trial. Plaintiff will be
 7
      further damaged in like manner so long as Defendants' conduct continues. The full amount of
 8
      this damage is not now known to Plaintiff and Plaintiff will amend this complaint to properly
 9
      state such amount, when the same becomes known to it or on proof of the damages.
10
             90.     By this action Plaintiff seeks injunctive relief, temporary restraining order and
11
      preliminary injunction and declaratory relief regarding his right to receive the funds in the
12
      account described above, which the Defendant has refused to release.
13
             91.     Plaintiff heretofore requests that the Court make an order restoring the funds in
14
      the account to the Plaintiff pursuant to Plaintiff's ownership rights to such account and the funds.
15
             92.     Plaintiff is informed, believes and thereon alleges, that a temporary injunction is
16
      necessary since the Plaintiff is subject to the loss of the funds in the account. Defendants'
17
      aforementioned wrongful conduct unless and until enjoined by an order of this court, will cause
18
19    great and irreparable injury to Plaintiff as follows: Plaintiff will lose his business due to lack of

20    funds to run its business and because of Defendants' wrongful retention of such funds.

21           Wherefore, Plaintiff seeks a temporary restraining order and an injunction to prevent a

22    loss of the funds to the Defendants.

23                                   ELEVENTH CAUSE OF ACTION
24                              (Declaratory Relief- Against all Defendants)
25            93.    Plaintiff repeats, re-p leads and realleges each and every allegation set forth in
26    paragraphs 1 through 92 of this complaint and incorporates the same herein by this reference.
27            94.    An actual and present controversy now exists between Plaintiff and Defendants
28    concerning their rights and obligations regarding the ownership of the funds wired into in the




                         Verified Complaint For: Breach of Contract, etc.

                                                        16
     Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 19 of 24 Page ID #:24




 1    account by Plaintiffs customer. Plaintiff claims ownership of the funds while the Defendants

 2    have refused to release the funds to the Plaintiff for no just reason.
 3           95.     As such, Plaintiff desires a judicial determination and declaration of rights,
 4    obligations and entitlement to the funds. Such a declaration is necessary and proper at this time
 5    so that Plaintiff may ascertain its rights, obligations and entitlement to the funds in the account.
 6
             Wherefore, Plaintiff prays judgement against Defendants and each of them, as follows.
 7
              1.     For actual and special and consequential damages in an amount in excess of
 8
      $500,000.00 and according to proof at the time oftrial;
 9
             2.      For damages for conversion of Plaintiffs funds in an amount in excess of
10
      $500,000.00 and according to proof at trial;
11
             3.      For punitive and exemplary damages according to proof;
12
             4.      For prejudgment interest at the rate allowed by law and in according with the
13
      provisions of California Civil Code sections 3289 and 3289.5.
14
             5.      For an order requiring defendants to show cause, (if any, why Defendants should
15
      not be enjoined as set forth in this complaint during the pendency of this action;
16
             6.      For a temporary restraining order, a preliminary injunction, and a permanent
17
      injunction, all enjoining Defendants and their agents and all persons acting on their behalf:
18
19           a.      From freezing the funds due to Plaintiff and from making slanderous and

20    derogatory comments about the Plaintiff;

21           b.      To release any and all of the funds being withheld held by the Defendants from

22    the Plaintiffs account and make them available for immediate withdrawal.

23           7.      For reasonable attorney's fees and for co«T<.l...Ar-..uit herein incurred;

24            10.    For such other and further relie

25    Dated : 02/26/2021                      LAW                                   .ANYIA
26
27                                                                              I
28
                                                                          NAGEMENT, INC.,




                         Verified Complaint For: Breach of Contract, etc.

                                                         17
Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 20 of 24 Page ID #:25




                                                 VERIFICATION
                      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                 I have read the foregoing Verified Complaint. Etc., and kuow its content 1 am a
             l


        partyi to this action. The matters stated in the foregoing document are true of my own
        know~edge exet.>pt as to those matters which are stated on infonnation, and as to those
        maue;rs J believe them to be true.
                 I declare underpenaJty ofpeJjury underthe lawsoftheStateofCalifornia thattbe
        f oreg~ing is true and correct.
                 Executed on March l, 202 r, at North H'ollywood, California.



                                          1,..
                                          MO_R_U_F_U_A_KI_N_B~iLE

                                          CEO,JAM CAPITAL MANAGEMENT, INC.
       Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 21 of 24 Page ID #:26
                                                                                                Reserved for Clerk’s File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
 Stanley Mosk Courthouse
 111 North Hill Street, Los Angeles, CA 90012

                   NOTICE OF CASE ASSIGNMENT
                          UNLIMITED CIVIL CASE

                                                                                 CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 21STCV08473

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                  ASSIGNED JUDGE                       DEPT             ROOM
   ✔     Robert B. Broadbelt                53




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
       03/04/2021
    on _____________________________                                        R. Clifton
                                                                         By __________________________________, Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
       Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 22 of 24 Page ID #:27
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
       Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 23 of 24 Page ID #:28
                                                                                                      Reserved for Clerk’s File Stamp
              SUPERIOR COURT OF CALIFORNIA
                 COUNTY OF LOS ANGELES
 COURTHOUSE ADDRESS:
Stanley Mosk Courthouse
111 North Hill Street, Los Angeles, CA 90012
 PLAINTIFF:
 JAM CAPITAL MANAGEMENT INC.
 DEFENDANT:
 TRUIST FINANCIAL CORPORATION et al
                                                                                               CASE NUMBER:
              NOTICE OF CASE MANAGEMENT CONFERENCE                                             21STCV08473
TO THE PLAINTIFF(S)/ATTORNEY(S) FOR PLAINTIFF(S) OF RECORD:

You are ordered to serve this notice of hearing on all parties/attorneys of record forthwith, and meet and confer with all
parties/attorneys of record about the matters to be discussed no later than 30 days before the Case Management Conference.
Your Case Management Conference has been scheduled at the courthouse address shown above on:

                                     Date:                     Time:                  Dept.:
                                             07/01/2021                8:30 AM                  53

NOTICE TO DEFENDANT:            THE SETTING OF THE CASE MANAGEMENT CONFERENCE DOES NOT EXEMPT THE
                                  DEFENDANT FROM FILING A RESPONSIVE PLEADING AS REQUIRED BY LAW.

Pursuant to California Rules of Court, rules 3.720-3.730, a completed Case Management Statement (Judicial Council form #
CM-110) must be filed at least 15 calendar days prior to the Case Management Conference. The Case Management Statement
may be filed jointly by all parties/attorneys of record or individually by each party/attorney of record. You must be familiar with the
case and be fully prepared to participate effectively in the Case Management Conference.

At the Case Management Conference, the Court may make pretrial orders including the following, but not limited to, an order
establishing a discovery schedule; an order referring the case to Alternative Dispute Resolution (ADR); an order reclassifying the
case; an order setting subsequent conference and the trial date; or other orders to achieve the goals of the Trial Court Delay
Reduction Act (Gov. Code, § 68600 et seq.)

Notice is hereby given that if you do not file the Case Management Statement or appear and effectively participate at the Case
Management Conference, the Court may impose sanctions, pursuant to LASC Local Rule 3.37, Code of Civil Procedure
sections 177.5, 575.2, 583.150, 583.360 and 583.410, Government Code section 68608, subdivision (b), and California Rules of
Court, rule 2.2 et seq.


        03/05/2021
Dated: ________________________                                                  ________________________________
                                                                                           Judicial Officer

                                                    CERTIFICATE OF SERVICE

I, the below named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a party to the cause
herein, and that on this date I served the Notice of Case Management Conference upon each party or counsel named below:

✔                                                                 Los Angeles
    by depositing in the United States mail at the courthouse in _______________________,   California, one copy of the original
    filed herein in a separate sealed envelope to each address as shown below with the postage thereon fully prepaid.

    by personally giving the party notice upon filing of the complaint.
     Alfred O. Anyia, Esq.
     10545 Burbank Blvd.
     Ste 126
     North Hollywood, CA 91601                                             Sherri R. Carter, Executive Officer / Clerk of Court

        03/05/2021
Dated: __________________                                                                                C. Vaughn
                                                                                                     By ________________________
                                                                                                                Deputy Clerk
LACIV 132 (Rev. 07/13)                                                                                        Cal. Rules of Court, rules 3.720-3.730
LASC Approved 10-03
                                          NOTICE OF                                                           LASC Local Rules, Chapter 7KUHH
For Optional Use                CASE MANAGEMENT CONFERENCE
  Case 2:21-cv-03306-MWF-E Document 1-1 Filed 04/16/21 Page 24 of 24 Page ID #:29
                                                                                  Reserved for Clerk’s File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
Stanley Mosk Courthouse
111 North Hill Street, Los Angeles, CA 90012
PLAINTIFF/PETITIONER:
JAM CAPITAL MANAGEMENT INC.
DEFENDANT/RESPONDENT:
TRUIST FINANCIAL CORPORATION et al
                                                                            CASE NUMBER:
                        CERTIFICATE OF MAILING                              21STCV08473

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Notice of Case Management Conference upon
each party or counsel named below by placing the document for collection and mailing so as to cause it to
be deposited in the United States mail at the courthouse in Los Angeles, California, one copy of the original
filed/entered herein in a separate sealed envelope to each address as shown below with the postage
thereon fully prepaid, in accordance with standard court practices.




    Alfred O. Anyia
    Law Offices of Alfred O. Anyia
    10545 Burbank Blvd.
    Ste 126
    North Hollywood, CA 91601




                                                     Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 03/5/2021                                     By:   C. Vaughn
                                                           Deputy Clerk




                                      CERTIFICATE OF MAILING
